Citation Nr: 1426138	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for cervical disc disease.

5.  Entitlement to an increased rating for bilateral hearing loss. 

6.  Entitlement to an increased rating for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1977, and from January 1981 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, February 2010, and September 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded personal hearings at the RO in June 2009 and February 2010.  He also participated in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  Transcripts of those hearing have been associated with the claims file.

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, diabetes mellitus was incurred in service.

2.  In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal his claim for service connection for a cervical spine disability and his claims for increased ratings for his hearing loss and skin disabilities.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to service connection for cervical disc disease have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
 
3.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased rating for prurigo nodularis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Board finds that service connection for diabetes mellitus is warranted.  The record, including a December 2010 VA treatment note, shows a current diagnosis of for diabetes mellitus and treatment for such.  Service treatment records document various elevated glucose and/or fasting blood sugar levels from as early as September 1986, and a diagnosis of mild glucose intolerance was rendered in January 1991.  In February 2012, the Veteran's treating private physician since 1998 determined, based on a review of the service treatment records, that the Veteran's diabetes mellitus began in service.  He based his opinion on evidence of elevated fasting glucose readings, elevated triglycerides, and a finding of glucose intolerance in service, and further found that given the behavior of Type 2 diabetes, the condition probably began prior to the first finding of glucose intolerance.  Significantly, there are no contrary opinions of record.  As the only probative evidence addressing service connection for diabetes mellitus is in favor the Veteran's claim, service connection is warranted.  38 C.F.R. § 3.303.

II.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§, 202.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran has perfected an appeal as to the issues of entitlement to service connection for a cervical spine disability, claimed as neck pain, and increased ratings for his bilateral hearing loss and skin disabilities.   However, in April 2014, the Veteran testified and submitted a written statement indicating that he was withdrawing his appeal pertaining to these disabilities.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to those issues, and the appeal is dismissed.



ORDER

Service connection for diabetes mellitus is granted.

The appeal as to the issue of entitlement to service connection for a cervical spine disability is dismissed.

The appeal as to the issue of entitlement to an increased rating for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to an increased rating for prurigo nodularis is dismissed.


REMAND

The Veteran asserts that he currently suffers from peripheral neuropathy that first manifested in service or, alternatively, is related to his diabetes mellitus.

Service treatment records show complaints of pain, weakness, tingling, and numbness in lower extremities, and during a November 1989 neurology consultation in service, it was noted that the Veteran may have a peripheral neuropathy, as his examination was not consistent with radicular process and his history was not typical for spinal stenosis.  The November 1989 report also notes that a spinal x-ray was within normal limits and that the Veteran did not relate the leg pain to his back pain, as they occurred at different times.  However, a January 1991 report also notes a radicular component to the leg pain.  At that time, a diagnosis was made of chronic low back and leg pain, possibly secondary to radiculopathy, with no evidence of compression injury, or related to occult metabolic disease.  

Post service treatment records include a November 2008 private electromyography report which shows a diagnosis of mild to moderate peripheral neuropathy of the lower extremities and possible concomitant left L4-L5 radiculopathy.  The Board observes that the Veteran is already service connected for a lumbar spine disability with radiculopathy.

Although the Veteran was already afforded a VA examination in 2010 to evaluate his lower extremities, the November 2008 private EMG report showing objective evidence of peripheral neuropathy does not appear to have been associated with 
the claims file at the time of the examination.  Therefore, a new examination and opinion is necessary to consider that evidence, particularly in light of the 2010 
VA examiner's apparent conclusion that the Veteran does not have peripheral neuropathy.  Additionally, on remand, further discussion of the Veteran's in-service symptoms is necessary.  In this regard, the 2010 examiner stated that there was "no mention of [the Veteran] having any neuropathy symptoms while in service..."  However, the service treatment records contain multiple complaints of neuropathic symptoms, including pain, numbness, tingling, and weakness, that were not conclusively attributed to radiculopathy, and even further, an assessment of possible peripheral neuropathy.  Such positive evidence must be addressed by the examiner on remand.

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for peripheral neuropathy.  After securing any necessary releases, the RO/AMC should request any relevant records identified which are not duplicates of those contained in the claims file.  In addition, relevant VA treatment records dating since September 2011 should be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  After the above has been completed to the extent possible and the responses to the above development have been associated with the claims file, forward the Veteran's claims file to a VA neurologist for review.  If an examination is deemed necessary by the neurologist to respond to this request, one should be scheduled. 

Following review of the claims file, the neurologist should respond to the following:

a. Is it at least as likely as not (50% probability or greater), that the Veteran's peripheral neuropathy of the lower extremities arose during service?  In rendering the opinion, the examiner should address the Veteran's complaints of lower extremity pain, tingling, numbness, and weakness, documented in the service treatment records in 1989 and 1991, as well as the 1989 notation of possible peripheral neuropathy, particularly in the context of normal spine findings.  The examiner should provide his/her reasoning for the conclusions reached.

b.  If it did not arise in service, is it at least as likely as not that the Veteran's peripheral neuropathy is caused by or permanently worsened beyond normal progression (aggravated) by his diabetes mellitus.  The neurologist should provide his/her reasoning for the conclusions reached. 

If an opinion cannot be provided without resorting to speculation, the examiner must explain why that is so. 

3. After the above has been completed to the extent possible, the claims should be readjudicated.  If the benefits sought on appeal remains denied, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran an opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


